Fletcher, Justice.
Quincey Jarrard Holcomb challenges the constitutionality of OCGA § 16-13-30 (d) under the United States and Georgia Constitutions. We held in Stephens v. State, 265 Ga. 356 (456 SE2d 560) (1995), that the life imprisonment provision as applied does not violate due process or equal protection. Since this appeal relies on the same statistical evidence considered in Stephens, we affirm.

Judgment affirmed.


All the Justices concur, except Benham, P. J., and Sears, J., who concur in the judgment only.